
	
		I
		112th CONGRESS
		2d Session
		H. R. 5933
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend section 1120A of the Elementary and Secondary
		  Education Act of 1965 to modify the comparability of services
		  requirements.
	
	
		1.Comparability of
			 servicesSection 1120A of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6321) is
			 amended—
			(1)in subsection (a),
			 by striking “involved”; and
			(2)by striking
			 subsection (c) and inserting the following:
				
					(c)Comparability
						(1)In
				general
							(A)ComparabilityBeginning for the 2015–2016 school year, a
				local educational agency may receive funds under this part only if the local
				educational agency demonstrates to the State educational agency that the
				combined State and local per-pupil expenditures (including actual personnel and
				actual non-personnel expenditures) in each school served under this part, in
				the most recent year for which such data were available, are not less than the
				average combined State and local per-pupil expenditures (including actual
				personnel and actual non-personnel expenditures) for those schools that are not
				served under this part.
							(B)Alternative
				comparabilityIf the local
				educational agency is serving all of the schools under its jurisdiction under
				this part, the agency shall demonstrate to the State educational agency that
				the average combined State and local per-pupil expenditures (including actual
				personnel and actual non-personnel expenditures) for its high-poverty schools,
				in the most recent year for which such data are available, were not less than
				the average combined State and local per-pupil expenditures (including actual
				personnel and actual non-personnel expenditures) for its low-poverty
				schools.
							(C)BasisA
				local educational agency may meet the requirements of subparagraphs (A) and (B)
				on a grade-span by grade-span or school-by-school basis.
							(D)Exclusion of
				funds
								(i)In
				GeneralFor the purpose of complying with this paragraph, a local
				educational agency shall exclude any State or local funds expended in any
				school for—
									(I)excess costs of
				providing services to English learners;
									(II)excess costs of
				providing services to children with disabilities;
									(III)capital
				expenditures; and
									(IV)such other
				expenditures as the Secretary determines appropriate.
									(ii)Changes after
				the beginning of the school yearA local educational agency need
				not include unpredictable changes in student enrollment or personnel
				assignments that occur after the beginning of a school year in determining
				compliance under this subsection.
								(2)DocumentationA
				local educational agency shall demonstrate that it is meeting the requirements
				of paragraph (1) by submitting to the State educational agency the per-pupil
				expenditures, personnel expenditures, non-personnel expenditures, and total
				expenditures for each school served by the local educational agency.
						(3)InapplicabilityThis
				subsection shall not apply to a local educational agency that does not have
				more than one building for each grade span.
						(4)Process and
				procedures
							(A)Local
				Educational Agency responsibilitiesEach local educational agency assisted
				under this part shall, by October 31, 2014, report to the State educational
				agency on its compliance with the requirements of this subsection for the
				preceding school year by submitting to the State educational agency the
				per-pupil expenditures, personnel expenditures, non-personnel expenditures, and
				total expenditures for each school served by the local educational
				agency.
							(B)State
				educational Agency responsibilitiesEach State educational agency
				assisted under this part shall ensure that such information is made publicly
				available by the State or the local educational agency, including the school by
				school listing described in subparagraph (A).
							(C)PlanA
				local educational agency that does not meet the requirements of this subsection
				in any year shall develop and implement a plan to ensure compliance for the
				subsequent school year and may be required by the State educational agency to
				report on its progress in implementing such plan.
							(5)Transition
				Provisions
							(A)School years
				preceding the 2015–2016 school yearFor school years preceding the 2015–2016
				school year, a local educational agency may receive funds under this part only
				if the local educational agency demonstrates to the State educational agency
				that the local educational agency meets the requirements of this subsection, as
				in effect before the effective date of the most recent amendment to this
				section.
							(B)Transition
				between requirementsThe
				Secretary shall take such steps as are necessary to provide for the orderly
				transition between the requirements under this section, as in effect before the
				effective date of the most recent amendment to this section, and the new
				requirements under this section, as so amended.
							(6)DefinitionsThe
				Secretary shall promulgate regulations defining the terms used in this
				subsection, including the terms per-pupil expenditure,
				personnel expenditure, non-personnel expenditure,
				high-poverty school, and low-poverty
				school.
						.
			
